COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


C. R. WOOTEN TRUCKING, INC.
AND
OLD REPUBLIC INSURANCE COMPANY
                                                 MEMORANDUM OPINION *
v.   Record No. 2225-95-3                            PER CURIAM
                                                  FEBRUARY 27, 1996
DONALD CHAFFIN


                                        FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
              (S. T. Mullins; Street, Street, Street,
              Scott & Bowman, on brief), for appellants.

              No brief for appellee.



     The sole issue on this appeal is whether the Workers'

Compensation Commission erred in finding that Donald Chaffin

sustained an injury by accident arising out of his employment on

December 9, 1994.    Upon reviewing the record and employer's

brief, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.

Rule 5A:27.

     "Whether an injury arises out of the employment is a mixed

finding of law and fact and is reviewable by the appellate

court."     Plumb Rite Plumbing Serv. v. Barbour, 8 Va. App. 482,

483, 382 S.E.2d 305, 305 (1989).       Factual findings made by the

commission will be upheld on appeal if supported by credible

evidence.     James v. Capital Steel Constr. Co., 8 Va. App. 512,
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
515, 382 S.E.2d 487, 488 (1989).       On appeal, we view the evidence

in the light most favorable to the prevailing party below.       R.G.

Moore Bldg. Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d
788, 788 (1990).

     The commission held that the assault perpetrated upon

Chaffin during the course of his employment related to the manner

in which he performed his duties and, was therefore, directed

against him as an employee.   In so ruling, the commission found

as follows:
               [Chaffin's] uncontradicted testimony
          establishes that at the time of the incident
          of December 9, 1994, [Chaffin] and Richard
          Boone, another truck driver, were situated
          outside the gate on the approach to the
          Paramont mine. [Chaffin] testified that the
          truck drivers follow a rule that a driver may
          pass another upon approaching the entrance to
          the mine and while still outside the gate.
          [Chaffin] was following this rule on his way
          to retrieving a load of coal. Boone became
          angered when [Chaffin] passed him. The two
          men had words concerning the passing rule,
          and then Boone struck [Chaffin].


     Chaffin's testimony constitutes credible evidence to support

these factual findings.   In addition, this credible evidence

supports the commission's conclusion that "Boone struck [Chaffin]

because he was angered that [Chaffin] had passed him."      Thus, the

evidence proved that Chaffin's injury was causally connected to

the manner in which he performed his work and flowed from his

employment as a rational consequence.

     Because credible evidence supports the commission's finding

that Boone directed the assault against Chaffin as an employee,


                                   2
we uphold the commission's ruling that Chaffin's injuries arose

out of his employment.   See Park Oil Co. v. Parham, 1 Va. App.
166, 168, 336 S.E.2d 531, 532 (1985), and Farmers Mfg. Co. v.

Warfel, 144 Va. 98, 101-03, 131 S.E. 240, 241 (1926).

     For these reasons, we affirm the commission's decision.

                                                   Affirmed.




                                 3